Citation Nr: 0640225	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for residuals of a head 
injury, claimed as a brain injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 15, 1969 until July 
14, 1971.  He also was a member of the Army reserves from 
July 1971 until July 1975.  A memorandum from the U.S. Army 
Review Boards agency support division reflect that the 
veteran's discharge from the reserves was changed from July 
1, 1975, to July 14, 1975.  There is no information in the 
record that details what periods of the veteran's reserve 
service constitute active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).  

These matters comes before the Board of Veterans' Appeals 
(BVA or Board) from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's back claim, the Board finds 
that further development is required in order to satisfy VA's 
duty to notify the veteran under the VCAA.  Specifically, it 
is noted that the back claim was previously denied in a 
February 1988 Board decision and in subsequent March 1990 and 
April 1990 rating decisions.  Based on this procedural 
history, the issue on appeal is whether new and material 
evidence has been presented to reopen the claim.  In this 
regard, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, a December 2002 notice letter does set 
forth the elements of new and material evidence as in effect 
prior to August 29, 2001, when the veteran raised his claim.  
However, that communication did not apprise the veteran as to 
the basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  Therefore, the 
requirements of Kent have not been satisfied. 

The Board also finds that additional efforts must be 
undertaken to satisfy the Board's obligation to assist the 
veteran in the development of his claims.  Again regarding 
the back claim, it is noted that in February 2004 the Board 
remanded that issue, instructing the RO to schedule the 
veteran for a VA orthopedic examination.  While an 
examination request worksheet was completed in June 2005, 
there is no evidence of record indicating that an examination 
date was ever arranged.  Indeed, there are no letters to the 
veteran informing him of any impending orthopedic 
examination, nor are there any worksheets revealing that the 
veteran failed to report for any scheduled examination.  

Based on the above, it must be concluded that the Board's 
February 2004 remand ordering a VA spine examination was not 
complied with.  In this regard, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Indeed, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional development is also required with respect to the 
veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  In this regard, it is noted that this issue was 
previously denied by the Board in a July 1999 decision.  At 
that time, the Board acknowledged evidence showing that the 
veteran sustained a head injury as a result of a motor 
vehicle accident on July 12, 1975.  However, the Board cited 
service department records showing that the veteran's period 
of "standby Reserve" service terminated on July 1, 1975.  
As such, it was concluded that the head injury was not 
incurred during the veteran's military service.

The veteran appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2000 Order, the Court vacated the July 1999 
Board decision and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for Acceptance of This Motion in Lieu of a Brief, and For 
a Stay of Proceedings (Appellee's Motion).  Essentially, it 
was determined that the Board erred in not verifying the 
veteran's service dates, in light of his contentions that he 
was ordered to remain in reserve service performing annual 
training until the terminal date of his reserve obligation on 
July 14, 1975.  

In January 2001, the matter returned to the Board.  At that 
time, a remand was ordered.  Specifically, the RO was 
instructed to request verification of the veteran's Reserve 
service from the Army Reserve Personnel Center (ARPERCEN).  
The RO was to request information as to the veteran's exact 
Reserve status (i.e., active duty, active duty for training, 
or inactive duty for training) on July 12, 1975, the date he 
was involved in the motor vehicle accident in question.  

In response to the January 2001 remand, the RO issued a 
request for information in June 2002. The results of the 
request revealed that the veteran's service dates were 
correct and that his terminal reserve obligation date was 
July 14, 1975.  However, it was noted that the record was 
incomplete and that service could not be verified.  Following 
development by the RO, the issue was again before the Board 
in February 2004.  At that time, the appeal was denied.  

In a May 2006 Memorandum Decision, the Court vacated the 
Board's February 2004 denial on two grounds.  First, it was 
found that the Board provided inadequate discussion as to 
whether the RO had complied with the February 2001 remand 
instructions.  In this vein, the Court observed that there 
was no indication that n ARPERCEN had specifically been 
contacted, as instructed in the remand.  Additionally, it was 
found that the Board failed to provide adequate reasons and 
bases as to whether VA had satisfied it's duties under the 
VCAA.  

The Board here notes that, recent evidence associated with 
the record reflects an official change in the veteran's dates 
of reserve service.  Specifically, a memorandum from the U.S. 
Army Review Boards agency support division reflect that the 
veteran's discharge from the reserves was changed from July 
1, 1975, to July 14, 1975.  However, such evidence did not 
come from ARPERCEN and does not indicate the veteran's duty 
status while in the reserves and specifically on July 12, 
1975.   Therefore, this evidence does not correct the 
deficiencies in the RO's compliance with the Board's January 
2001 remand instructions and another remand remains necessary 
here, per the May 2006 Memorandum decision and Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additional development is also required with respect to the 
issues of entitlement to service connection for hearing loss 
and tinnitus.  In this regard, it is noted that the veteran's 
substantive appeal in April 2006 expressed a desire for a 
hearing before a Veteran's Law Judge sitting at the RO.  Such 
hearing has not been scheduled and the veteran has not 
withdrawn his hearing request.  Therefore, such hearing must 
be conducted before these matters are ready for appellate 
consideration.  

Finally, it is noted that an April 2006 rating decision 
denied entitlement to service connection for PTSD.  In 
October 2006, the veteran submitted a notice of disagreement 
as to that determination.  The evidence of record does not 
reflect that a statement of the case (SOC) has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2006).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 
04-181, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence and identify the 
basis for the last prior final denial on 
each new and material evidence claim.  
Such notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claim and inform the appellant 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should further be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of any back disability.  
All diagnoses should be noted.  The 
claims folder must be made available to 
the examiner for review.  Following the 
review, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any current 
back disability is causally related to 
active service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  


3.  Request verification of the veteran's 
Reserve service from the Army Reserve 
Personnel Center (ARPENCEN).  
Specifically request the veteran's exact 
Reserve status (i.e., active duty, active 
duty for training, or inactive duty for 
training) at the time of the head injury 
sustained on July 12, 1975.  Such request 
must clearly be directed to ARPERCEN.  If 
this request results in a negative 
response, this must be clearly indicated 
in the claims folder.  

4.  The veteran should be scheduled for 
an in-person hearing before a traveling 
Veteran's Law Judge at the RO.  The 
veteran should be apprised of the next 
available date for such a hearing, and 
should be informed of his right to have a 
videoconference hearing as an 
alternative.    

5.  Issue an SOC on the appeal initiated 
by the veteran from the April 2006 rating 
decision denying entitlement to service 
connection for PTSD.  The veteran and his 
representative should be advised of the 
need to file a substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.

6.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



